IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 29, 2018.

                                      ________________________________________
                                                 CRAIG A. GARGOTTA
                                         UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

IN RE:                          §   CASE NO. 15-51396-CAG
                                §
PRIMERA ENERGY, LLC,            §   CHAPTER 11
     Debtor.                    §

FREDERICK PATEK;                §
GERALDINE PATEK;                §
JASPER COMPISE;                 §
WILLIAM CRAWFORD;               §
MICAHEL COVINGTON;              §
RICK GRIFFEY;                   §   ADVERSARY NO. 15-05047-CAG
ED MCPHERSON;                   §
DIETER JANSEN;                  §
QUACKENBUSH PETROLEUM LLC;      §
JAMES REILEY;                   §
BETTY REILEY;                   §
RICK REILEY;                    §
VINCENT J. GILLETTE;            §
MARJORIE A. GILLETTE;           §
THOMAS J. GILLETTE;             §
EDWARD A. GILLETTE;             §
SHARON WALLS;                   §
BUDDY WALLS;                    §
DC OIL COMPANY, INC.;           §
BUFORD SALMON;                  §
LILLIAN SALMON;                 §
JOSEPH HART;                    §


                                1
BRIAN HUBER;                                    §
DAVID DAVALOS;                                  §
DANIEL DAVALOS;                                 §
FREDERICK JOHNSTON;                             §
MILAN KNEZOVICH 11;                             §
FOUNTAINGATES INVESTMENT GROUP;                 §
JAMES PETERS; and                               §
BROC YAKEL,                                     §
     Plaintiffs,                                §
                                                §
V.                                              §
                                                §
BRIAN K. ALFARO;                                §
KING MINERALS, LLC;                             §
SILVER STAR RESOURCES, LLC;                     §
430 ASSETS, LLC, A MONTANA LLC;                 §
KRISTI MICHELLE ALFARO;                         §
BRIAN AND KRISTI ALFARO, AS                     §
TRUSTEES OF THE BRIAN AND KRISTI                §
ALFARO LIVING TRUST; and                        §
ANA AND AVERY’S CANDY                           §
ISLAND, LLC,                                    §
      Defendants.                               §

  ORDER APPOINTING J. SCOTT ROSE AS RECEIVER PURSUANT TO TEX. CIV.
               PRAC. & REM CODE § 31.002 (ECF NO. 483)

       On November 21, 2018, the Court entered the Order on Amended Motion for Turnover

and Appointment of Receiver (ECF No. 483) approving the appointment of a receiver pursuant to

Tex. Civ. Prac. & Rem. Code 31.002 (the “Order”). The Parties were also asked to suggest three

candidates to serve as receiver by November 28, 2018. On November 28, 2018, the Court received

each Parties’ suggestions.

       After careful consideration, the Court finds that Mr. J. Scott Rose possesses the necessary

qualifications and is hereby appointed receiver to exercise and perform all rights and

responsibilities contained in the Order and under the law.

       IT IS THEREFORE ORDERED that Mr. J. Scott Rose of Jackson Walker LLP is hereby

appointed receiver to exercise and perform all rights and responsibilities contained in the order



                                                2
and under the law.

IT IS SO ORDERED.


                     ###




                      3
